Case 2:19-cv-06572-PSG-RAO Document 2 Filed 07/30/19 Page 1 of 2 Page ID #:212



  1   SHAWN G. HANSEN (SBN 197033)
      shansen@nixonpeabody.com
  2   SETH D. LEVY (SBN 217638)
      slevy@nixonpeabody.com
  3   STACI JENNIFER RIORDAN (SBN 232659)
      sriordan@nixonpeabody.com
  4   VINCENT K. YIP (SBN 170665)
      vyip@nixonpeabody.com
  5   PETER J. WIED (SBN 198475)
      pwied@nixonpeabody.com
  6   NIXON PEABODY LLP
      300 South Grand Avenue, Suite 4100
  7   Los Angeles, CA 90071-3151
      Telephone: (213) 629-6000
  8   Facsimile: (213) 629-6001
  9   MATTHEW A. RICHARDS (SBN 233166)
      mrichards@nixonpeabody.com
 10   TRACY STEINDEL ICKES (SBN 317380)
      tickes@nixonpeabody.com
 11   NIXON PEABODY LLP
      One Embarcadero Center, Suite 3200
 12   San Francisco, CA 94111-3739
      Telephone: (415) 984-8200
 13   Facsimile: (415) 984-8300
 14   Attorneys for Plaintiff
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 15
 16                        UNITED STATES DISTRICT COURT
 17                      CENTRAL DISTRICT OF CALIFORNIA
 18
 19    THE REGENTS OF THE                      Case No. 2:19-cv-06572
       UNIVERSITY OF CALIFORNIA,
 20
                   Plaintiff,                  NOTICE OF ERRATA
 21                                            REGARDING COMPLAINT
             vs.                               FOR PATENT INFRINGEMENT
 22
       TARGET CORPORATION,
 23                                            Complaint Filed: July 30, 2019
                   Defendant.
 24
 25
 26
 27
 28


                        NOTICE OF ERRATA REGARDING COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2 Filed 07/30/19 Page 2 of 2 Page ID #:213



  1         Notice is hereby given that, due to an inadvertent error in the filing process,
  2   an incorrect document was filed as the Complaint in this matter (ECF No. 1).
  3   Submitted herewith as Attachment 1 is the correct Complaint document.
  4
  5    Dated: July 30, 2019                NIXON PEABODY LLP
  6
  7                                        By: /s/ Shawn G. Hansen
                                              Shawn G. Hansen
  8
                                               Attorneys for Plaintiff
  9                                            THE REGENTS OF THE
                                               UNIVERSITY OF CALIFORNIA
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -1-
                        NOTICE OF ERRATA REGARDING COMPLAINT
